Case 1:19-cv-00042-MAC-ZJH Document 42 Filed 10/21/19 Page 1 of 5 PageID #: 750



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTER DISTRICT OF TEXAS
                             BEAUMONT DIVISION

MARCUS CHOICE WILLIAMS, )
aka AYANA SATYAGRAHI, )
                                       )
     Plaintiff;                     )
                                       )
v. ) Case No. l:19-cv-00042-MAC-ZH
                                       )
M.K. LEWIS, et al., )
                                       )
     Defendants. )


                      MOTION TO RECONSIDER
    DENIAL OF PLAINTIFF'S OTIO TO APPOINT COUNSEL (DOC. 15)

     COMES NOW the Plaintiff, Marcus Choice Williams, aka Ayana Satyagrahi,

pro se, in the above-entitled case, pursuant to Local Rule CV-7(a)(4), and

 oves this honorable court to, in the interest of justice and judicial econo y,

reconsider the Plaintiff's Motion to Appoint Counsel pursuant to 28 U.S.C.

§ 1915(e)(1) and in support of this motion, the Plaintiff offers the following

statements of fact and accompanying memorandum of law:

     1. Plaintiff is an inmate currently incarcerated at the United States

Penitentiary in Marion, Illinois, and was previously assigned to the FCI in

Beaumont, Texas (see Attachment A, Letter of Incarceration).

     2. The Plaintiff has filed a civil action purs a t to 28 U.S.C. § 1331 in

the United States District Cou t for the Easte n District of Texas, Beaumont

Division, against va ious defendants employed y the Bureau of Prisons (Doc. 1).

     3. The Plaintiff is indigent and has been allowed to proceed in forma

pauperis (Doc. 14).

     4. The Plaintiff has attempted to obtain pro bono counsel through multiple

letters of correspondence requesting counsel, but as of this date has received

consistent denials fo assistance (see Attachment B, Attorney letters and
Case 1:19-cv-00042-MAC-ZJH Document 42 Filed 10/21/19 Page 2 of 5 PageID #: 751



Affidavit under 28 U.S.C. § 1746).

     5. The Plaintiff as had the assistance of a "jailhouse lawyer" for pu poses

of this motion but it is dubious that the assistance will continue as this

inmate is scheduled for release in December 2019 (see Attachment C, Affidavit

of Bryan To ey).

     6. The Plaintiff has been diagnosed by the Bureau of Prisons w th Gender

Disphoria since at least 9/16/2015 (see Attachment D, DSM V Definitions, p.

452, 453, 454).

     7. The Plaintiff has been transitioning since before being incarcerated in

the Bureau of Prisons (see Attachment E, S» ¦ Snyder clinical dated 10/16/17;

Attach ent F, Medical anagement for Transitioning Inmates, BOP 2016 p. 3;;

Attachment G, Kephane v. Jones, 328 F.Supp. 3d 1288, 1295 (N.D. Fla. Aug. 22,

2018).

     8. The Plaintiff's treatment for her gender dysphoria includes her changes

in gender expression and role. This includes, but is not limited to, the use of

female pronouns when referring to the Plaintiff, female clothing, and hormones

(see Attachment H, misc. documents/clinicals).

         a. The Plaintiff filed a fnotion to proceed in this case under her gender-

affirming name and pronouns (Doc. 25) on 5/1/19.

         b. As of the date of this filing, the Plaintiff has not been infor ed

of the court's ruling on that matter.

         c. Both the court, as well as the defendant's attorney have continued

to use male pronouns when referring to her (see Attachment I, Doc. 4).

         d. One of the counts alleged in this case by the Plaintiff includes

verbal harassment (Doc. 1, M 123, 132) revolving around Bureau of Prisons

employees' failure to appropriately use female pronouns when referring to her

(see Attachment J, Trans. Off. Manual p. 9, 9-10; Attachment K, 28 C.F.R.




                                        -2-
Case 1:19-cv-00042-MAC-ZJH Document 42 Filed 10/21/19 Page 3 of 5 PageID #: 752



§ 115.31(a)(9)).

        e. The use of male pronouns when referring to the Plaintiff exacerbates

her discomfort and incongruity between her expressed gender and her pri ary and/

or sex characteristic (see Attachment H. and P, medical & clinical records).

        f. The use of male pronouns when referring to the Plaintiff causes her

clinically significant distress, thereby impairing her ability to function in

a meaningful way. Specifically, her ability to litigate her cause in front of

a court that refuses to acknowledge her need to be referred to by female pronouns

is especially difficult and will only result in further ental health deterior¬

ation (see Attachment L, WPath St. of Care, at 172, 184, 206-7).

     9. This court previously denied (Doc. 15) the Plaintiff's Motion to Appoint

Counsel (Doc. 3) stating, "[t]he questions of fact arq rather routine as far

as prisoner litigation goes and the applicable law is well-settled."

        a. The court failed to consider the particularly complex legal issues

and edical evidence presented by this case, hich, coupled ith the Plaintiff's

lack of legal education, limited resources to investigate, and evidence consis¬

ting in large part by conflicting testimony give rise to exceptional circu stances

sufficient to warrant a request of counsel by the court for the Plaintiff pursuant

to 28 U.S.C. § 1915(e)(1).

        b. Gender Dysphoria in a correctional setting is an important and rapidly

evolving area of the law, both for the lawyer and the courts, and is inadequately

presented in the Plaintiff's current briefing. Plaintiff's current pleading was

handwritten by the Plaintiff while in the Secure Housing Unit at Beaumont Low

and a second otion to        end will likely follow su sequent to this otion.

        c. Applicable law is anything but "wel1-settled", as evidenced by the

changes in transgender case law. Bureau of Prisons policy statements, and state

depart ents of corrections policy changes in adapting to the continually-




                                      -3-
Case 1:19-cv-00042-MAC-ZJH Document 42 Filed 10/21/19 Page 4 of 5 PageID #: 753




evolving changes in the law as it concerns transgender inmates in correctional

settings (see Attach ent M, BOP Trans. Off. Manual 2017; Attachment N, BOP

Trans. Off. anual 2018; Attachment 0, Me orandu of Law).

          d. The court must evaluate competency to t e litigant and her claim,

as well as recognizing where counsel could strengthen the presentation of her

case -- especially where, as here, there is a "swearing contest" of prisoners'

word against those of officers; Ul er v. Chancellor, 691 F.2d 209, 213 (5th Cir.

1982).

          e. At no point in the agistrate's order denying appointment of counsel

(Doc. 15) did he evaluate the Plaintiff's competency to litigate her case, nor

did he point to any specific facts in the record indicating how his decision

was made.

        10. T e Plaintiff believes that it is appropriate for the court to recognize

her as a me ber of a suspect class (see Lying v. Castillo, 477 U.S. 635, 638

(1986); Brown v. Gilliard, 483 U.S. 587, 602 (1987); Doe #1 v. Trump, 275

F.Supp. 3d 167, 208-10 (D.D.C. 2017); Stone v. Tru p, 280 F.Supp. 3d 747, 768

(D. Md. 2017); Adkins v. City of New York, 143 F.Supp. 3d 134, 139-40 (S.D.N.Y.

2015)), and is therefore proper to apply heightened scrutiny when evaluating

her motion; United States v. Carolene Prods. Co., 304 U.S. 144, 152, n.4 (1938).


     WHEREFORE, the Plaintiff respectfully moves this honorable court to grant

her otion to reconsider the denial of the Plaintiff's otion to Appoint

Counsel (Doc. 3) consistent with this otion's updated record of attach ents.


                                         Respectfully Submitted,



Dated

                                         aka Ayana Satyagrahi




                                         -4-
Case 1:19-cv-00042-MAC-ZJH Document 42 Filed 10/21/19 Page 5 of 5 PageID #: 754




                                       Register No. 43636-279
                                       c/o United States Pen tentiary, Marion
                                       P.0. Box 1000
                                       Marion, Illinois 62959-7500



                             CERTIFICATE OF SERVICE

     I, Marcus Choice Williams, aka Ayana Satyagrahi, hereby certify that I

 ailed one copy of the foregoing document from the United States Penitentiary

in Marion through institution legal mail procedure, sent via first class prepaid

USPS mail, on the following date, to the United States District Court for the

Eastern District of Texas.


cc: p/file
    Andrea Par er, US Attorney


                                  DECLARATION

     I, Marcus Choice Williams, aka Ayana Satyagrahi, hereby declare that the

foregoing statements are true, correct, and complete, to the best of my kno ledge

and recollection, submitted under the penalty of perjury pursuant to 28 U.S.C.

§ 1746.


Dated: Mh li M/
                                       Marcus Chofce Williams, pro se
                                       aka Ayana Satyagrahi
                                       Register No. 43636-279
                                       c/o United States Penitentiary, Marion
                                       P.0. Box 1000
                                       Marion, Illinois 62959-7500




                                      -5-
